250 F.3d 1271 (9th Cir. 2001)
MARIA GUADALUPE-CRUZ; PATRICIA FLORES, a.k.a. Patricia Flores-Cruz; MARIA GUADALUPE-FLORES, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 99-70754
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
March 15, 2001Argued and Submitted November 2, 2000Opinion Filed February 27, 2001Corrected March 15, 2001

Andrew Michael Knapp, Law Offices of Andrew Knapp, Anaheim, California, for the petitioners.
David M. McConnell, Assistant Director, Office of Immigration Litigation, United States Department of Justice, Washington, D.C., for the respondent.
Petition for Review of an Order of the Board of Immigration Appeals
Before: Betty B. Fletcher, Diarmuid F. O'Scannlain, and Ronald M. Gould, Circuit Judges.

ORDER

1
Due to clerical error, this court's opinion, filed February 27, 2001, is corrected as follows:


2
1. The first sentence of the opinion (on page 2485 of the slip) reads:


3
Maria Guadalupe-Cruz and her daughters Patricia  Flores-Cruz and Maria Guadalupe Flores-Cruz (collectively "Petitioners") appeal their final order of deportation entered by the Board of Immigration  Appeals ("BIA") on June 7, 1999.


4
The foregoing sentence should be replaced with the following sentence:


5
Maria Guadalupe-Cruz and her daughters Patricia  Flores-Cruz and Maria Guadalupe Flores-Cruz (collectively "Petitioners") petition for review of their  final order of deportation entered by the Board of  Immigration Appeals ("BIA") on June 7, 1999.


6
2. The fifth sentence of the opinion (on page 2486 of the slip) reads:


7
We agree, and reverse and remand to the BIA.


8
The foregoing sentence should be replaced with the following sentence:


9
We agree, and grant the petition and remand to the BIA.


10
3. The first sentence in the tenth paragraph of the opinion (on page 2490 of the slip) reads:


11
We reverse and remand to the BIA with instructions  to remand to the IJ.


12
The foregoing sentence should be replaced with the following sentence:


13
We grant the petition and remand to the BIA with  instructions to remand to the IJ.


14
4. The final line of the opinion (on page 2490 of the slip) reads:


15
REVERSED and REMANDED. This should be changed to read: PETITION GRANTED, REVERSED and REMANDED.


16
It is so ORDERED.